                Case 3:20-cr-00364-CRB Document 39 Filed 07/23/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ALEXIS JAMES (NYBN 5603865)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7356
 7        FAX: (415) 436-7234
          Alexis.James@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                         ) CASE NO. 3:20-cr-00364 CRB
                                                       )
14            Plaintiff,                               )
                                                       ) DETENTION ORDER
15       v.                                            )
                                                       )
16   DANIEL FLAHERTY,                                  )
                                                       )
17            Defendant.                               )
                                                       )
18

19            This matter came before the Court on July 22, 2021, for a detention hearing after pretrial services
20 filed a Form 8 violation. The hearing was held via videoconference with the consent of the defendant.

21 All parties appeared remotely at the detention hearing. The defendant was represented by Elisse

22 Larouche of the Federal Public Defender’s Office. Assistant United States Attorney Alexis James

23 appeared for the government. Pretrial Services, with appearance by Carolyn Truong, recommended

24 detention. The government concurred in this recommendation, and the defendant opposed. At the

25 hearing, counsel and pretrial services submitted proffers and arguments regarding detention.

26 ///

27 ///

28 ///

     DETENTION ORDER                                   1
     3:20-cr-00364 CRB
30
              Case 3:20-cr-00364-CRB Document 39 Filed 07/23/21 Page 2 of 2




 1          Upon consideration of the facts, proffers and arguments presented, and for the reasons stated on

 2 the record, the Court finds that the defendant must be detained pending sentencing in this matter.

 3          IT IS SO ORDERED.

 4

 5 DATED: July 23, 2021                                         ________________________
                                                                HONORABLE SALLIE KIM
 6
                                                                United States Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     DETENTION ORDER                                2
     3:20-cr-00364 CRB
30
